Citation Nr: 0605002	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as due to a service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel

INTRODUCTION

The veteran served on active military duty from January 1968 
to February 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

A current right hip disorder is not shown by the medical 
evidence of record.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active military duty, may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1102, 1110, 
1112, 1113, 5013A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in February 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish his claim 
for service connection for a right hip disorder.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records and employment records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

In the November 2004 statement of the case, the veteran was 
provided with the pertinent regulations for secondary service 
connection.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  In a February 
2005 statement, the veteran asserted that he was aware of the 
VCAA provisions and had "no other evidence to present in 
support of my NOD."  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369, 1375 (Fed. Cir. 2004).  There is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 383 
(1993).  Any error in the sequence of events is not shown to 
have an effect on the case or to cause injury to the veteran.  
Based on this record, the Board finds that the duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA examination and outpatient 
records, and private medical records have been associated 
with the claims file.  The veteran was afforded a VA 
examination in July 2003.  The veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, to include any defect in 
VCAA notice, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, as there is no evidence that any failure on the part 
of VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

The veteran claims that he has a right hip disorder, to 
include arthritis, that is due to his service-connected 
lumbar spine disability.  His service medical records are 
negative for any findings or treatment of a right hip 
disorder, including service entrance and discharge 
examination reports.

The veteran's private medical records from September 1994 to 
May 1996, and VA outpatient records from May 2002 through 
April 2003, October 2003 through June 2004, and from November 
2004 are negative for any findings or treatment of a right 
hip disorder, to include arthritis of the right hip.

In July 2003, a VA examination was conducted.  The veteran 
complained of daily back pain and discomfort when sitting 
longer than one hour and with prolonged walking.  Upon 
physical examination, the examiner found no right hip 
deformity, no tenderness to palpation, and normal gait.  
Range of motion testing revealed forward hip flexion to 120 
degrees, extension to 25 degrees, abduction to 35 degrees, 
adduction to 25 degrees, internal rotation to 70 degrees, and 
external rotation to 60 degrees.  Radiographic testing of the 
right hip revealed a single pellet of metallic density in the 
soft tissues adjacent to the intertrochanteric portion of the 
femur.  There was no evidence of fracture, dislocation, 
degenerative, or arthritic changes of the right hip.  The 
diagnosis was no arthritis found in right hip.

During the August 2005 videoconference hearing before the 
Board, the veteran stated that his right hip began hurting 
four or five years earlier and that he believed that the pain 
was secondary to his service-connected low back disability.  
The veteran stated that his hip goes out two to three times 
per month and that he often falls.  It was the veteran's 
understanding that he had arthritis in his hip and that his 
doctor told him his arthritis "runs in my back and hips and 
knee, all together."  

The evidence of record does not support the veteran's claim 
for service connection for right hip disorder, to include as 
due to his service-connected lumbar spine disability.  
Although the veteran complains of hip pain and asserts that 
he has arthritis in his hip, there is no current medical 
diagnosis of a right hip disorder.  The July 2003 
radiographic studies of the right hip specifically concluded 
that there was no x-ray evidence of a right hip fracture, 
dislocation, or degenerative or arthritic changes...  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).  Although the veteran's testimony 
is competent to establish symptoms such as pain, the 
testimony is not competent to establish that his pain 
constitutes a right hip disorder or arthritis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Accordingly, service connection for a right hip 
disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hip disorder, to include as 
due to a service-connected lumbar spine disability, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


